Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Applicant's election with traverse of claims 1-13 and 15-20 in the reply filed on 01/20/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden examining the method and device.  This is not found persuasive because there is burden examining, since the method and device are classified in two separate categories, hence there is burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8,15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a surface away” as recited in lines 4 and 5 of claim 2 is unclear which surface it is referring to. Furthermore it not clear which surface of the base substrate it is referring since there are two surfaces of the base substrate that are both away from the base substrate.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 and 15-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Matsukizono et al., US 2009/0261355.
Regarding claim 1, Matsukizono teaches (fig. 1 and related text) a thin-film transistor structure comprising [0025]: a base substrate (10); and a thin film transistor (fig. 1) on the base substrate, wherein the thin film transistor comprises an active layer (17) and a source/drain electrode (16a/16b) on a side, facing towards the base substrate (10), of the active layer (17), and wherein the source/drain electrode has a protrusion protruding from an edge portion of the active layer (extends away from 17) in a direction parallel to a surface of the base substrate (fig. 1).  
Regarding claim 2, as best the examiner is able to ascertain the claimed invention Matsukizono teaches an intermediate layer (13a/11) between the active layer (17) and the base substrate (10) and having a groove (region of 13a where 16a/16b are formed, note in the final structure the groove is filled with source/drain) on a side, facing towards the active layer, of the intermediate layer, wherein the source/drain electrode is located in the groove, and wherein a surface away from the base substrate of the source/drain electrode is flush with a surface away from the base substrate of the active layer contacting the intermediate layer (fig. 1).  
Regarding claim 4, Matsukizono teaches an insulating layer (18) on the thin-film transistor, wherein the insulating layer includes an opening that exposes the protrusion (regions of 16a/16b extending away 17) and the edge portion (fig. 1).  

Regarding claim 6, Matsukizono teaches the thin-film transistor further comprises a gate electrode (14) on a side, away from the base substrate (10), of the active layer (17) and a gate insulating layer (13b) between the gate electrode (14) and the active layer (17).  
Regarding claim 7, Matsukizono teaches the intermediate layer comprises a buffer layer (11).  
Regarding claim 8, as best the examiner is able to ascertain the claimed invention the intermediate layer comprises an insulating layer (13a/11), and wherein the thin film transistor further comprises a gate electrode (14) located on a side, facing towards the base substrate (10), of the intermediate layer (13a/11).  
 Regarding claim 15, as best the examiner is able to ascertain the claimed invention Matsukizono teaches the thin-film transistor further comprises a gate electrode (14) on a side, away from the base substrate (10), of the active layer (17) and a gate insulating layer (13b) between the gate electrode (14) and the active layer (17).  
Regarding claim 16, as best the examiner is able to ascertain the claimed invention Matsukizono teaches the thin-film transistor further comprises a gate electrode (14) on a side, away from the base substrate (10), of the active layer (17) and a gate insulating layer (13b) between the gate electrode (14) and the active layer (17).  
Regarding claim 17, Matsukizono teaches the thin-film transistor further comprises a gate electrode (14) on a side, away from the base substrate (10), of the active layer (17) and a gate insulating layer (13b) between the gate electrode (14) and the active layer (17).  
Regarding claim 18, Matsukizono teaches the thin-film transistor further comprises a gate electrode (14) on a side, away from the base substrate (10), of the active layer (17) and a gate insulating layer (13b) between the gate electrode (14) and the active layer (17).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Matsukizono.
Regarding claim 3, Matsukizono does not explicitly teach a depth of the groove is in a range from 4000 angstroms to 6000 angstroms.
Parameters such as depth of a groove in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the depth of the groove or thickness of the source/drain electrode as claimed in the structure of Matsukizono order to provide a thin film transistor which can be operated with low threshold and has a high transistor withstand voltage (abstract).
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukizono in view of Qui et al., US 2017/0016930.
 Regarding claim 9, Matsukizono teaches the source/drain electrode comprise a first source/drain electrode (16a) and a second source/drain electrode (16b), wherein the conductive portion comprises a first conductive portion (19a) connected to the first source/drain electrode (16a) and a second conductive portion (19b) connected to the second source/drain electrode (16b).
Matsukizono does not explicitly teach the first conductive portion functions as an anode of an OLED light- emitting device.

Matsukizono and Qui are analogous art because they both are directed to thin film transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Matsukizono with the specified features of Qui because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Matsukizono to include the anode as taught by Qui in order to in order to increase integration level of the sensor on the display (abstract).
Regarding claim 10, Matsukizono does not explicitly teach an array substrate comprises a thin-film transistor structure according to claim 1.
Qui teaches (figs. 1-2 and related text) an array substrate comprises a thin-film transistor structure [0064].
Matsukizono and Qui are analogous art because they both are directed to thin film transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Matsukizono with the specified features of Qui because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Matsukizono to include an array substrate as taught by Qui in order to in order to increase integration level of the sensor on the display (abstract).
Regarding claim 19, as best the examiner is able to ascertain the claimed invention Matsukizono as modified by Qui teaches array substrate comprises a thin-film transistor structure according to claim 2 (figs. 1-2 and related text Qui). 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811